Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into this 5th day of March, 2003, by and
between TXU Gas Company, a Texas corporation (the “Company”) and Mike McCall, an
individual (the “Employee”).

 

1. Employment. The Company hereby agrees to employ Employee, and Employee hereby
agrees to serve the Company as its employee, subject to the terms and conditions
set forth herein.

 

2. Term. This Employment Agreement shall commence as of the date first set forth
above and, unless terminated earlier pursuant to the provisions hereof, shall
expire on the third anniversary of the date first set forth above (“Term”).

 

3. Title and Duties. Employee shall serve as President of the Company and will
perform such duties and tasks as he may be called upon by the Company to perform
from time to time, such duties to be consistent with those described generally
herein or other duties consistent with Employee’s title as set forth above.
Employee will endeavor to promote the business affairs and interests of the
Company and will devote all of his working time and attention to the Company.

 

4. Compensation.

 

(a) Base Salary. As compensation for his services hereunder, Employee shall
receive the base salary currently in effect for Employee as of the date of this
Agreement, payable in equal installments at such periods as shall from time to
time be established by the Company as regular payroll periods. Employee’s base
salary shall be subject to review and modification from time to time at the
discretion of the Company; provided that Employee’s base salary may be
increased, but not decreased, during the Term.

 

(b) Employee Benefits. Employee shall be entitled to participate in all of the
Company’s employee benefit plans, programs, arrangements and fringe benefit
policies to the extent he is qualified to do so by virtue of his employment with
the Company, subject to the terms, conditions and limitations of such plans,
arrangements and policies, as they may be amended, altered or terminated from
time to time.

 

5. Severance Benefits. If Employee is terminated by the Company without Cause
(as defined below) during the Term, Employee shall be entitled to receive the
compensation and benefits described in (a), (b), and (c) hereinbelow:

 

(a) A one-time cash severance payment, which shall be payable as soon as
reasonably practical following such termination, but in any event within ten
(10) business days thereafter, in an aggregate amount equal to the sum of the
following:

 

(i) The greater of: (a) the amount of base salary (as in effect on the date of
the termination) plus annual incentive awards (at the highest previous target
level and assuming performance satisfying a target payout) that Employee would
have received had he continued in the employment of the Company hereunder
through the expiration of the Term; or (b) twelve months’ base salary (as in
effect on the date of the termination) plus Employee’s target annual incentive
award for the year of the termination;

 

1



--------------------------------------------------------------------------------

(ii) An amount equal to the sum of: (a) the value (as of the date of
termination) of all unvested and otherwise unpayable restricted stock (or
alternative) awards previously granted to Employee under the Long Term Incentive
Compensation Plan (“LTICP”) (as if performance criteria had been met to permit
payment of 100% of the award), and (b) the forfeited portion of Employee’s
accounts under the TXU Deferred and Incentive Compensation Plan (“DICP”) and the
TXU Salary Deferral Program (“SDP”) (valued in accordance with the relevant
provisions of the DICP and SDP, respectively); and

 

(iii) An amount equal to the difference between (a) the aggregate required
monthly premium for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) under the TXU Medical (including
prescription drugs), Dental and Group Life Insurance Plans, and (b) the
aggregate monthly employee contribution rate in effect for Employee under such
plans immediately prior to such termination, multiplied by eighteen (18).

 

(b) In addition to such severance payment, Employee shall be entitled to
outplacement services, at the Company’s expense through a third-party
outplacement consultant selected by the Company, for up to one hundred eighty
(180) days after such termination.

 

(c) In the event that the foregoing payments, or any portion thereof, constitute
an “excess parachute payment” under Section 4999 of the Code, or any successor
provision, the Company shall, in addition to providing the foregoing payments
and benefits, pay Employee a tax gross-up cash payment(s) in an amount agreed
upon by Employee to be sufficient to fully offset the excise tax which Employee
is, or may be, required to pay as a result thereof. Such tax gross-up payment
shall be paid to Employee concurrently with the cash payments provided for
hereinabove; provided that if the amount of such tax gross-up payment cannot be
finally determined by such date, the Company shall pay Employee concurrently
with such other payments an estimate, determined in good faith by the Company,
of the minimum amount of the required tax gross-up payment. Thereafter, the
Company shall promptly (but in any event within forty-five (45) days of
Employee’s termination) determine in good faith the total amount of the tax
gross-up payment and seek to obtain Employee’s approval thereof. The remaining
portion of the tax gross-up payment shall be paid to Employee promptly after
Employee approves the total amount.

 

Notwithstanding any other provision of this Agreement seemingly to the contrary,
Employee shall not be entitled to any of the payments or benefits provided for
under this Section 5 if Employee’s termination is for Cause, or if the
circumstances of Employee’s termination entitle him to the payments and benefits
provided for in Section 6 below.

 

6. Change In Control. If, during the Term: (i) Employee voluntarily terminates
his employment with the Company (or its successor) within six (6) months
following a Change in Control (as defined below), or (ii) Employee’s employment
is terminated by the Company (or its successor) without Cause, or Employee
terminates his employment for Good Reason (as defined below), in either case
within twenty-four (24) months following a Change in Control, Employee

 

2



--------------------------------------------------------------------------------

shall be entitled to receive the compensation and benefits described in (a),
(b), (c) and (d) hereinbelow:

 

(a) A one-time cash payment, which shall be payable as soon as reasonably
practical following such termination, but in any event within ten (10) business
days thereafter, in an aggregate amount equal to the sum of the following:

 

(i) An amount equal to three (3) times the aggregate of Employee’s annualized
base salary as in effect immediately prior to the Change in Control plus
Employee’s target annual incentive award for the year in which the Change in
Control occurs;

 

(ii) An amount equal to the sum of: (a) the value (as of the date of
termination) of all unvested and otherwise unpayable restricted stock (or
alternative) awards previously granted to Employee under the LTICP (as if
performance criteria had been met to permit payment of 100% of the award), and
(b) the forfeited portion of Employee’s accounts under the DICP and SDP (valued
in accordance with the relevant provisions of the DICP and SDP, respectively);

 

(iii) An amount equal to the sum of: (a) the matching contributions which would
have been made under the DICP had Employee continued to defer salary thereunder
at the rate in effect as of the effective date of the Change in Control, for an
additional three years following the termination of employment; and (b) the
matching contributions which would have been made under the SDP had Employee
continued to defer salary thereunder at the rate in effect as of the effective
date of the Change in Control, for an additional three years following the
termination of employment; and

 

(iv) An amount equal to the difference between (a) the monthly COBRA premium for
coverage under the Company’s medical (including prescription drugs), dental and
group life insurance plans, and (b) the monthly employee contribution under such
plans in effect for Employee immediately prior to the termination, multiplied by
eighteen (18).

 

(b) In addition to such payment, Employee shall be entitled to the following
benefits:

 

(i) The Company shall fully secure the benefit provided for under the
Split-Dollar Life Insurance Program by making irrevocable contributions to the
trust established thereunder (“Trust”) as contemplated in Section 11 of the
Split-Dollar Life Insurance Program. Additionally, Employee’s participation in
the Split-Dollar Life Insurance Program shall continue notwithstanding the
termination of employment as if the Participation Agreement between the Company
and Employee entered into under the Split-Dollar Life Insurance Program
continued in accordance with its terms as in effect prior to Employee’s
termination and as if Employee’s termination had not occurred. In the event the
Company terminates the Split-Dollar Life Insurance Program, the Company shall
nonetheless provide Employee with the benefits contemplated under the
Split-Dollar Life Insurance Program, as in effect on the effective date of this
Agreement, and shall fully secure such benefits through irrevocable
contributions to the Trust;

 

3



--------------------------------------------------------------------------------

(ii) Employee shall, at the Company’s cost, be entitled to financial planning
services equivalent to services available under the Company’s executive
financial planning program for three years from the date of the termination; and

 

(iii) The Company shall pay on behalf of Employee, or shall reimburse Employee
for, the physician fees for one physical examination of Employee per year for
three years from the date of the termination.

 

(c) In addition to such severance payments and benefits, Employee shall be
entitled to additional retirement compensation (“Additional Severance Retirement
Compensation”) in an amount equal to the difference between: (i) the benefit
Employee is entitled to receive under the TXU Retirement Plan (“Retirement
Plan”) and the TXU Second Supplemental Retirement Plan (“Supplemental Retirement
Plan”), and (ii) the amount of the retirement benefit Employee would have been
entitled to receive under the Retirement Plan and the Supplemental Retirement
Plan had Employee continued in the employment of the Company, and continued
participating in the Retirement Plan, through the expiration of the Term. The
calculation of the Additional Severance Retirement Compensation shall assume:
(x) an annual increase in base salary (effective as of the normal effective date
for executive salary adjustments under the Company’s standard practice in effect
as of the termination) equal to Employee’s greatest base salary increase during
the Term, and (y) an annual bonus payment (payable at the normal time under the
AIP, or successor plan) equal to the highest annual bonus payment previously
paid to Employee. The Additional Severance Retirement Compensation shall be
payable in the form elected by Employee with respect to benefits under the
Retirement Plan. The amount of the Additional Severance Retirement Compensation
shall be determined by the actuary for the Retirement Plan using the assumptions
set forth above and other reasonable and consistent actuarial assumptions
substantially similar to those used in connection with the determination of
benefits payable under the Retirement Plan. The Additional Severance Retirement
Compensation is not intended to meet the qualification requirements of Section
401 of the Internal Revenue Code of 1986, as amended (“Code”); however the
Additional Severance Retirement Compensation shall be funded and payable under
the rabbi trust established under the Supplemental Retirement Plan.

 

(d) In the event that the foregoing payments, or any portion thereof, constitute
an “excess parachute payment” under Section 4999 of the Code, or any successor
provision, the Company shall, in addition to providing the foregoing payments
and benefits, pay Employee a tax gross-up cash payment(s) in an amount agreed
upon by Employee to be sufficient to fully offset the excise tax which Employee
is, or may be, required to pay as a result thereof. Such tax gross-up payment
shall be paid to Employee concurrently with the cash payments provided for
hereinabove; provided that if the amount of such tax gross-up payment cannot be
finally determined by such date, the Company shall pay Employee concurrently
with such other payments an estimate, determined in good faith by the Company,
of the minimum amount of the required tax gross-up payment. Thereafter, the
Company shall promptly (but in any event within forty-five (45) days of
Employee’s termination) determine in good faith the total amount of the tax
gross-up payment and seek to obtain Employee’s approval thereof. The remaining
portion of the tax gross-up payment shall be paid to Employee promptly after
Employee approves the total amount.

 

4



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, “Change in Control” shall mean a change in
control of TXU Corp. of a nature that would be required to be reported in
response to Item 1(a) of the Securities and Exchange Commission Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act), or would have been required to
be so reported but for the fact that such event had been “previously reported”
as that term is defined in Rule 12b-2 of Regulation 12B under the Exchange Act;
provided that, without in any way limiting the foregoing, a Change in Control
shall be deemed to have occurred if any one or more of the following events
occurs: (i) any Person is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of TXU
Corp. representing 20% or more of the combined voting power of TXU Corp.’s then
outstanding securities having the right to vote at elections of directors of TXU
Corp. (“Voting Securities”); (ii) individuals who constitute the board of
directors of TXU Corp. on the effective date of this Agreement (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by TXU Corp.’s
shareholders, was approved by at least three-quarters of TXU Corp.’s directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of TXU Corp. in which such person is named as a nominee for
director, without objection to such nomination) shall, for purposes of this
clause (ii), be considered as though such person were a member of the Incumbent
Board; (iii) a recapitalization or reclassification of the Voting Securities of
TXU Corp., which results in either (a) a decrease by 33% or more in the
aggregate percentage ownership of Voting Securities held by Independent
Shareholders (on a primary basis or on a fully diluted basis after giving effect
to the exercise of stock options and warrants), or (b) an increase in the
aggregate percentage ownership of Voting Securities held by non-Independent
Shareholders (on a primary basis or on a fully diluted basis after giving effect
to the exercise of stock options and warrants) to greater than 50%; (iv) all or
substantially all of the assets of TXU Corp. are liquidated or transferred to an
unrelated party; or (v) TXU Corp. is a party to a merger, consolidation,
reorganization or similar transaction pursuant to which TXU Corp. is not the
surviving ultimate parent entity. For purposes of this definition, the term
“Person” shall mean and include any individual, corporation, partnership, group,
association or other “person”, as such term is used in Section 14(d) of the
Exchange Act, other than TXU Corp., a subsidiary of TXU Corp. or any employee
benefit plan(s) sponsored or maintained by TXU Corp. or any subsidiary thereof,
and the term “Independent Shareholder” shall mean any shareholder of TXU Corp.
except any employee(s) or director(s) of TXU Corp. or any employee benefit
plan(s) sponsored or maintained by TXU Corp. or any subsidiary thereof.

 

(f) For purposes of this Agreement, “Good Reason” shall mean any one or more of
the following occurrences: (i) Employee’s base salary as in effect immediately
prior to the Change in Control, or as it may be increased subsequent to the
Change in Control, is reduced; (ii) Employee’s status or responsibilities with
the Company immediately prior to the Change in Control are materially reduced,
or Employee is assigned duties which are inconsistent with such status or
responsibilities, or Employee’s business location is materially changed; (iii)
the Company (or its successor) fails to continue in effect any pension, health
care or executive compensation plan or arrangement in which Employee was
participating immediately prior to the Change in Control, or Employer or the
Company (or their successors) takes some action which materially reduces
Employee’s benefits under any such plan or program, without (in either such
case) providing Employee with substantially similar benefits; or (iv) any
successor to the Company in connection with the Change in Control does not,
prior to the Change in Control, expressly assume this Agreement.

 

5



--------------------------------------------------------------------------------

7. Definition of Cause. For purposes of this Agreement, the term Cause shall
mean any one or more of the following: (a) the material breach by the Employee
of this Agreement; (b) Employee’s breach of his fiduciary duty to the Company
and/or its shareholders in his capacity as an officer of the Company; (c) any
action or failure to act on the part of Employee which results in material
injury to the assets, business prospects or reputation of the Company or any
affiliate of the Company; (d) the appropriation of a material business
opportunity of the Company or any affiliate of the Company, including attempting
to secure or securing any personal profit in connection with any transaction
entered into on behalf of the Company; or (e) Employee’s failure to
substantially perform his duties and responsibilities hereunder, including
without limitation Employee’s breach of the Company’s Code of Conduct or an
express employment policy of the Company.

 

8. Severance/Change in Control Benefits Contingent Upon Full Release. Employee
acknowledges and agrees that the benefits and payments provided for in Section 5
or 6, as applicable, constitute the exclusive remedy of Employee upon
termination of employment under the circumstances described in Section 5 or 6,
as the case may be. Notwithstanding any other provision of this Agreement, as a
condition to receiving such benefits and payments, Employee shall be required to
execute a release of claims in favor of the Company in a form reasonably
acceptable to the Company.

 

9. Confidentiality and Nondisclosure.

 

(a) Employee understands and agrees that he will be given Confidential
Information (as defined below) and Training (as defined below) during his
employment with the Company relating to the business of the Company and/or its
Affiliates (as defined below), in exchange for his agreement herein. Employee
hereby expressly agrees to maintain in strictest confidence and not to use in
any way (including without limitation in any future business relationship of
Employee), publish, disclose or authorize anyone else to use, publish or
disclose in any way, any Confidential Information relating in any manner to the
business or affairs of the Company and/or its Affiliates. Employee agrees
further not to remove or retain any figures, calculations, letters, documents,
lists, papers, or copies thereof, which embody Confidential Information of the
Company and/or its Affiliates, and to return, prior to Employee’s termination of
employment, any such information in Employee’s possession. If Employee
discovers, or comes into possession of, any such information after his
termination he shall promptly return it to the Company. Employee acknowledges
that the provisions of this paragraph are consistent with the Company’s Code of
Conduct with which Employee, as an employee of the Company, is bound.

 

(b) For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, information in the possession of, prepared by, obtained by,
compiled by, or that is used by the Company or any of its Affiliates or
customers and (1) is proprietary to, about, or created by the Company or its
Affiliates or customers; (2) gives the Company or its Affiliates or customers
some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of the
Company or its Affiliates or customers; and (3) is not typically disclosed by
the Company or its Affiliates or customers, or

 

6



--------------------------------------------------------------------------------

known by persons who are not employed by the Company or its Affiliates or
customers. Without in any way limiting the foregoing and by way of example,
Confidential Information shall include: information not generally available to
the general public pertaining to the Company’s business operations such as
financial and operational information and data, operational plans and
strategies, business and marketing strategies and plans for various products and
services, global operational planning, and acquisition and divestiture planning.

 

(c) For purposes of this Agreement, “Training” includes, but is not limited to,
specialized and valuable training regarding Confidential Information.

 

(d) For purposes of this Agreement, “Affiliate” shall mean any person, or entity
(or sub-unit of an entity) that, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with
the Company.

 

10. Non-Compete and Non-Solicitation. Employee acknowledges and agrees that: (1)
in order to perform his obligations and job duties for the Company, Employee
will gain Training and access to Confidential Information regarding the Company
and/or its Affiliates or customers; (2) use of such Confidential Information in
competition with the Company and/or its Affiliates or customers would be
detrimental to the business interests of the Company and/or its Affiliates or
customers; and (3) Employee would not have been allowed to gain access to
Confidential Information, or to provide the obligations and job duties
contemplated under this Agreement without his promises and agreements contained
in the following paragraph. Employee acknowledges and agrees further that the
Company is a diverse energy company and that, based on the nature and size of
the Company and the scope of its operations, the areas in which the Company
competes are not limited. Employee also acknowledges and agrees that the
services he will be performing for the Company, and the Confidential Information
and Training he will be provided, relate to the world-wide operations of the
Company and its Affiliates, and will not be limited to any specific geographic
location within which the Company, or any of its Affiliates, conducts business.

 

Employee agrees that, during his employment with the Company, and for a period
of one (1) year thereafter, Employee shall not, directly or indirectly, either
as an employee, employer, independent contractor, consultant, agent, principal,
partner, stockholder, officer, director, or in any other individual or
representative capacity, either for his own benefit or the benefit of any other
person or entity: (i) engage or participate in a business which competes in a
material manner with the Company or any of its Affiliates in any geographic
location in which the Company conducts business; (ii) contact, solicit or
attempt to solicit the business or patronage of any of the Company’s (or
Affiliate’s) customers, or prospective customers, or any person, firm,
corporation, company, partnership, association or entity which was contacted or
whose business was solicited, serviced or maintained by the Company (or its
Affiliates) during the term of Employee’s employment with the Company; or (iii)
solicit, recruit, induce, encourage or in any way cause any employee of the
Company (or an Affiliate) to terminate his/her employment with the Company (or
such Affiliate). Notwithstanding the foregoing, the restriction provided in (i)
above shall apply following the termination of this Agreement only if Employee
receives the payments and benefits provided for in Section 5 or 6 above.

 

11. Injunctive Relief. Because of the unique nature of the business to be
conducted by the Company and its Affiliates and the Confidential Information
relating thereto, Employee

 

7



--------------------------------------------------------------------------------

acknowledges, understands and agrees that the Company and/or its Affiliates will
suffer immediate and irreparable harm if Employee fails to comply with any of
his obligations under Sections 9 and 10 of this Agreement, and that monetary
damages alone will be inadequate to compensate the Company or its Affiliates for
such breach. Accordingly, Employee agrees that the Company and/or its Affiliates
shall, in addition to any other remedies available to it at law or in equity, be
entitled to temporary, preliminary, and permanent injunctive relief and specific
performance to enforce the terms of Sections 9 and 10 without the necessity of
proving inadequacy of legal remedies or irreparable harm or posting bond.

 

12. Deductions and Nonalienation of Benefits. Employee shall be required to pay
promptly on demand, by payroll deduction or otherwise, the amount required to be
withheld by the Company for income and employment taxes in respect of amounts
paid under this Agreement. No right, benefit or payment hereunder shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be null and void. No right, benefit or payment
hereunder shall in any manner be subject to, voluntarily or involuntarily, the
debts, contracts, liabilities or torts of Employee or be otherwise subject to
any execution, garnishment, attachment, insolvency, bankruptcy or legal
proceedings of any character or legal sequestration, levy or sale. If Employee
or any other beneficiary hereunder shall become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge any right,
benefit or payment hereunder, such right, benefit or payment may be terminated
at any time by the Company without liability or further obligation.

 

13. The Company’s Right to Modify Employee Benefit Plans. Nothing in this
Agreement shall be construed as a limitation on the absolute right of the
Company, at any time and from time to time at its sole discretion, to amend or
modify, in whole or in part, or to terminate, any employee benefit plan, program
or policy sponsored or maintained by the Company; provided, however, that no
such amendment or termination shall eliminate or reduce the payments and
benefits provided for in Sections 5 and 6 hereof, it being understood that, if
from and after the date hereof, any plan or program referenced in Section 5 or 6
hereof is terminated or amended and such termination or amendment would reduce
the payments or benefits provided for under Section 5 or 6, such terminated or
amended plan or program shall, for purposes of calculating the payments and
benefits under Section 5 or 6 hereof be deemed to be in effect as of the
effective date of this Agreement. Any plan or program which is specifically
referenced herein shall be deemed to include any successor plan or program or
any similar plan or program adopted and maintained by the Company to provide
Employee with the same or similar benefits provided for under such specifically
referenced plan or program.

 

14. Entire Agreement. This Agreement contains the complete understanding and
agreement between the parties and supersedes any and all other agreements,
understandings, or communications of any kind, either oral or in writing,
between the parties hereto with respect to the subject matter hereof. Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise with respect to the subject matter of this
Agreement shall be valid or binding. Subject to the provisions of Section 5 and
6 hereof regarding certain payments and benefits upon a termination satisfying
the criteria set forth in such sections, nothing in this Agreement shall be
construed as conferring any right upon Employee to continued employment by the
Company. Any modification of this Agreement will be effective only if it is in
writing signed by both of the parties hereto.

 

8



--------------------------------------------------------------------------------

15. Severability. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

16. Survival. The parties hereby acknowledge and agree that certain provisions
of this Agreement are, by their nature, intended to survive this Agreement and
the parties agree that all of such provisions shall survive Employee’s
termination of employment, regardless of the reason for such termination.
Employee acknowledges and agrees that the covenants and restrictions in Sections
9 and 10 of this Agreement are reasonable and necessary due to the highly
competitive, confidential and proprietary nature of the services to be performed
by Employee hereunder.

 

17. Successors. This Agreement shall be binding upon and inure to the benefit of
Employee, his heirs, beneficiaries and personal representatives, and the Company
and any successor or assignee of the Company, but neither this Agreement, nor
any of the rights or obligations of either party hereunder may be assigned, in
whole or in part, except the Company may assign this Agreement to any affiliate
of the Company. The Company will seek to obtain the written acknowledgment and
assumption of this agreement by any successor of the Company prior to any
transaction or event pursuant to which such successor becomes the successor to
the Company. Whether or not such written acknowledgment and assumption is given,
this Agreement shall be binding on such successor and its assignees.

 

18. Notices. Any notices to be given hereunder by either party to the other may
be effected by personal delivery in writing, by facsimile or by mail, registered
or certified, postage prepaid to the current address of the other party with
return receipt requested. Notices delivered personally or by facsimile shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of three (3) days after mailing.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

 

EXECUTED on the date first set forth above.

 

   

TXU GAS COMPANY

  EMPLOYEE:    

By:

 

/s/ Erle Nye

--------------------------------------------------------------------------------

 

/s/ Mike McCall

--------------------------------------------------------------------------------

        Erle Nye, Chairman of the Board   Mike McCall         and Chief
Executive    

 

9